This cause is here on appeal from a judgment of the Circuit Court reversing an order and award of the Arkansas Workmen's Compensation Commission. We are asked on motion of appellees to dismiss appellants' appeal and affirm the judgment of the trial court for the reason "that the appellants failed to file a Motion for New Trial in the Washington Circuit Court after that court had entered judgment in this cause."
It is conceded that no motion for a new trial was filed by appellants. However, they earnestly contend that such motion was not required under the provisions of our original Workmen's Compensation Law (Act 319 of 1939), — which was in effect in 1946 when the alleged injury arose.
The question presented appears to be one of first impression. Pertinent provisions of 25 of the act, after providing the procedure in taking an appeal to the Circuit Court from the Commission's order, are: "(b) * * * Such appeal may be taken by filing notice of appeal with the Commission, whereupon the Commission shall under its certificate return to the Court all documents and papers on file in the matter, together with a transcript of the evidence, the findings and award, which shall thereupon become the record of the cause. Upon appeal no additional evidence shall be heard and in the absence of fraud, the findings of fact made by the Commission within its powers shall be conclusive and binding. The Court, on appeal, shall review only questions of law and may modify, reverse, remand for rehearing, or set aside the award upon any of the following grounds and no other: 1. That the Commission acted without or in excess of its powers. 2. That the award was procured by fraud. 3. That the facts found by the Commission do not support the award. 4. That there was not *Page 790 
sufficient competent evidence in the record to warrant the making of the award.
"Appeal from the Circuit Court shall be allowed the same as in civil actions."
It will be observed that the section, supra, specifically provides that "the Commission shall under its certificate return to the Court all documents and papers on file in the matter, together with a transcript of the evidence, the findings and award, which shall thereupon become the record of the cause."
It is further provided that on the appeal to the Circuit Court "no additional evidence shall be heard and in the absence of fraud the findings of fact made by the Commission within its powers shall be conclusive and binding."
The rule is well settled that no motion for a new trial is necessary where error appears from the record itself. Stevenson's Supreme Court Procedure, Revised 1948, page 31.
"`Neither a motion for a new trial nor a bill of exceptions is necessary where the errors complained of do not grow out of the evidence or instructions, but appear from the record itself.'" Suit v. State, 212 Ark. 584,207 S.W.2d 315. See Ford v. State, 100 Ark. 515,140 S.W. 734.
It is also equally as well settled that no bill of exceptions is necessary where error is apparent from the record. Stevenson's Supreme Court Procedure, Revised 1948, page 47.
In the recent case of Herron Lumber Company v. Neal, 205 Ark. 1093, 172 S.W.2d 252, — a Workmen's Compensation case, we said: "Section 25 of the Arkansas Workmen's Compensation Act provides that the duly certified transcript of the evidence heard by the commission, and the findings and award of the commission, shall `become the record in the cause.' Under this provision of the statute a bill of exceptions on appeal to this court was not necessary, since the cause was tried *Page 791 
in the circuit court upon the record made before the commission, and a copy of this record, properly authenticated, has been filed in this court as a part of the record made in the lower court."
In the present case, it is conceded that no new evidence was taken in the Circuit Court, there being no allegation of fraud or that the Commission acted without or in excess of its powers. The Circuit Court, therefore, could consider and did consider only the record filed before it by the Commission, according to the plain mandate of the statute.
The identical question presented here was decided by the Supreme Court of Missouri in State ex rel. May Department Stores Co. et al. v. Haid et al., 327 Mo. 567,38 S.W.2d 44. The provision of the Workmen's Compensation law there (44) is identical with our 25, supra. In this case the court said: "The precise question thus presented to this court for decision is whether, on an appeal from a final award of the Workmen's Compensation Commission * * * the evidence had and taken before the Compensation Commission, the documents and papers filed with the commission, and the findings of fact and final award of the commission, when certified and returned to the Circuit Court by the Compensation Commission, pursuant to the mandate and directions of section 44 of said Compensation Act, constitute the record of the circuit court, so as to be reviewable on an appeal from a judgment of the circuit court, duly taken and allowed to a superior court, in the absence, and without the necessity, of a motion for new trial and a bill of exceptions in the circuit court. * * *
"What we do decide and hold herein is that the matters, proceedings, and evidence had and taken in a compensation proceeding before the Workmen's Compensation Commission, and certified and returned by the Commission to the Circuit Court for its judicial review, intrinsically constitute the record of the Circuit Court in such compensation proceeding, by virtue of the express language and requirement of the Workmen's Compensation Act, and that such record of the Circuit Court is *Page 792 
reviewable on an appeal duly allowed and taken to a superior court from a judgment of the Circuit Court thereon, without the necessity, and in the absence, of a bill of exceptions and a motion for new trial in the Circuit Court."
This appears to be a correct, sound and well reasoned opinion and in accord with the great weight of authority.
As indicated, where, as in the present case, there was no new evidence or other proceedings in the Circuit Court, and the trial court reviewed the complete record certified to it by the Workmen's Compensation Commission, we hold a motion for a new trial was not necessary.
If, however, the Act should be construed to permit additional evidence to be presented to the Circuit Court, for example in cases where it may be alleged that the award was procured by fraud, we hold that a motion for a new trial would be necessary.
Accordingly, the motion to affirm is denied.
Justice GEORGE ROSE SMITH concurs.
GEORGE ROSE SMITH, J., concurring. I think the appellee's motion should be denied, but I am unwilling to say that the transcript of the proceedings before the Commission constitutes the record within the meaning of the rule that a motion for new trial is unnecessary when error appears on the face of the record. I should put the decision on the ground that the circuit court sits as an appellate tribunal in reviewing Workmen's Compensation cases on the record alone; so a motion for a new trial is unnecessary simply because there has been no trial at all in the circuit court.